DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered. Claims 1-20 are pending and are examined below. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2007/0198145 A1 (“Norris”) in view of US 9,669,827 B1 (“Ferguson”).

Regarding claims 1, 12, and 18, Norris discloses a first set of vehicle sensors that monitor an environment outside the autonomous vehicle (see at least Fig. 13a and [0060]-[0061]); 
a second set of vehicle sensors, separate from the first set of vehicle sensors, that monitor the environment outside the autonomous vehicle (see at least [0060]-[0061]);  
an auxiliary control unit, operating independently of the primary control system, to (i) receive second sensor input from the second set of vehicle sensors (see at least[0060]), 
(ii) receive the trajectory data from the primary control system for the panned trajectory of the autonomous vehicle (see at least [0074]-[0075] and [0064]), 
(iii) detect a predefined condition or event from the second sensor input, and (iv) in response to detecting the predefined condition or event, generate a vehicle response output based at least in part on the second sensor input and the trajectory data (see at least [0060]-[0061])
Norris is not explicit on a primary control system to control the autonomous vehicle, including to (i) receive a first sensor input from the first set of vehicle sensors, (ii) determine, from the first sensor input, a state of the environment, (iii) determine, based on the state of the environment, trajectory data representing a planned future trajectory of the autonomous vehicle that comprises one or more future locations for the autonomous vehicle and is generated for autonomously controlling the motion of the autonomous vehicle, and (iv) generate, based on the trajectory data, one or more control parameters for controlling the autonomous vehicle, however,
(see at least Abstract and Col. 12 line 38 – Col. 14 line 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ferguson with the system disclosed by Norris so that safer driving conditions may be achieved by accurately predicting the trajectory of other objects based on combining detailed map information and contextual information of other objects (Ferguson, Col. 4 lines 14-24).

Regarding claims 2, 13, and 19, Norris further discloses the auxiliary control unit communicates the vehicle response output to the primary control system (see at least [0060]-[0063]).

Regarding claims 3, 15, and 20, Norris discloses teaches the primary control system uses the vehicle response output to verify the planned trajectory of the autonomous vehicle (see at least [0060]-[0063]). 

Regarding claims 4 and 16, Norris further discloses the auxiliary control unit generates the vehicle response output to specify one or more vehicle actions to one or more vehicle interfaces of the autonomous vehicle (see at least [0060]-[0063]).

Regarding claim 5, Norris further discloses the auxiliary control unit communicates the vehicle response output to a preselected vehicle interface of the autonomous vehicle to cause the autonomous vehicle to perform a predetermined vehicle action or achieve a predetermined vehicle state (see at least [0060]-[0063]).

Regarding claim 6, Norris further discloses he predetermined vehicle action includes one of (i) bringing the autonomous vehicle to a stop (see at least [0060]-[0063]), (ii) bringing the autonomous vehicle to a particular velocity, (iii) maintaining the autonomous vehicle to move within a lane, (iv) steering the autonomous vehicle to a roadside stop, (v) performing a lane change action.

Regarding claims 7 and 17, Norris further discloses the preselected vehicle interface is configured to implement the predetermined vehicle action as a bypass to command input received from the primary control system (see at least [0062]-[0064]).

Regarding claims 8 and 14, Norris further discloses the auxiliary control unit generates the vehicle response output to implement one or more predetermined actions by the autonomous vehicle in response to detecting the predefined condition or event (see at least [0062]-[0064]).

Regarding claim 9, Norris further discloses the auxiliary control unit generates the vehicle response output to signal a brake interface of the autonomous vehicle to perform an emergency stop, and wherein the brake interface actuates a braking mechanism of the autonomous vehicle to come to a stop (see at least [0060]-[0063]).

Regarding claim 10, Norris further discloses the auxiliary control unit generates the vehicle response output to cause a multistep action to be performed by multiple control devices of the autonomous vehicle (see at least [0060]-[0063]).

Regarding claim 11, Norris further discloses the multiple control devices of the autonomous vehicle include (i) the brake interface for a braking system of the autonomous vehicle (see at least [0060]-[0063]), 
(ii) a steering interface for a steering system of the autonomous vehicle (see at least [0060]-[0063]), 
(iii) an accelerator interface for an acceleration mechanism of the autonomous vehicle (see at least [0041]-[0042], 
(iv) a shift interface for a shift operator of the autonomous vehicle, (v) a light signal interface for a vehicle light, and/or (vi) an interface for a wireless communication port of the autonomous vehicle (see at least [0062]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665